*859OPINION OF THE COURT
On the Court’s own motion, it is determined that Honorable Charles E Myles, Jr. is suspended without pay, effective immediately, from his office of Justice of the Esperance Town Court, Schoharie County, pursuant to New York Constitution, article VI, § 22 (f), (g) and Judiciary Law § 44 (8) (b), (c). Justice Myles specifically requested that if he were suspended, the suspension be without pay.
Concur: Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graefeo, Read and R.S. Smith.